Madsen, J.
(concurring) — Mr. Rife was stopped for a traffic infraction, "jaywalking,” which is not classified as a criminal offense. See RCW 46.63.020. RCW 46.63.010 specifically explains the Legislature’s purpose to decriminalize traffic offenses. The officer who stopped Mr. Rife stopped him solely because of the jaywalking, and accordingly had no reasonable suspicion that a crime had been committed. The officer therefore was not entitled to make a Terry stop and the detention constituted a violation of Const, art. I, § 7. Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). The dissent erroneously treats this case as controlled by decisions allowing a brief detention and outstanding warrants check where the officer has probable cause to believe an individual has committed a misdemeanor in his or her presence. Dissent at 155-56.
The only authority providing what the officer may do is found in RCW 46.61.021 and Seattle Municipal Code (SMC) 11.59.090. See State v. Cole, 73 Wn. App. 844, 849, 871 P.2d 656 (1994) (officer stopping a person for a traffic infraction may act only in accord with the authority granted in RCW 46.61.021(2)). The statute, which the ordinance mirrors, provides that when a person is stopped *153for a traffic infraction, the officer may detain the individual for a reasonable period of time "to identify the person, check the status of the person’s license, insurance identification card, and the vehicle’s registration, and complete and issue a notice of traffic infraction.” RCW 46.61.021(2). Neither the statute nor the ordinance allows a warrants check, and, contrary to the dissenting opinion, one is not necessary to verify the identity of the individual or the status of his or her license. See United States v. Luckett, 484 F.2d 89, 91 (9th Cir. 1973) (detention of person stopped for jaywalking in order to run a warrants check exceeds detention authorized for purposes of identifying the violator and issuing a traffic citation).
Moreover, the dissent’s reliance upon State v. Rothenberger, 73 Wn.2d 596, 440 P.2d 184 (1968) is misplaced. In contrast to the situation in Rothenberger, the search incident to Rife’s arrest was not sufficiently attenuated from the unlawful detention to dissipate the taint of the illegality. In Rothenberger, the defendant was released after the illegal detention, and was later stopped after the detaining officer ran a warrants check using defendant’s name, discovered the outstanding warrant, and notified other officers. Here, as in the case of State v. Ellwood, 52 Wn. App. 70, 74, 757 P.2d 547 (1988), it was not simply the defendant’s name which led to seizure of drugs after an illegal stop, a warrants check, and then arrest on an outstanding warrant, but rather the defendant’s "coerced continued presence at the scene . . . .” (Emphasis added.) The connection between the illegal seizure of Mr. Rife and the seizure of the drugs was thus not sufficiently attenuated to dissipate the taint of the illegal detention.
While the dissent scoffs at Mr. Rife’s argument that the officer should have released him and then later could have arrested him on the outstanding warrant, the argument is sound. Circumstances may then have been such that the taint was sufficiently attenuated—precisely what happened in Rothenberger. Further, the dissent relies upon an unfortunate comparison to a situation where the officer *154receives a call on the radio during the course of an unlawful arrest stating that the detainee is wanted in connection with a crime. Dissent at 158-59 n.31. While I recognize the comparison was advanced as dicta in Rothenberger, the hypothetical argument quite clearly involves an intervening event sufficient to attenuate the taint. Rather than resulting from the officer’s continued illegal detention of the defendant while running a warrants check, the arrest and a search incident to that arrest would result from an unrelated event, i.e., the radio call and the information conveyed in that call.
Finally, the dissenting opinion states the court should uphold the routine practice of running a warrants check in these circumstances. The fact that a practice may be "routine” does not make it lawful.
I concur in the result reached by the majority.
Alexander, J., concurs with Madsen, J.